 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
LV ADMINISTRATIVE SERVICES, INC.,
as Administrative and Collateral Agent
THE PURCHASERS
From Time to Time Party Hereto,
VERICHIP CORPORATION
and
XMARK CORPORATION
Dated: February 29, 2008

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Agreement to Sell and Purchase
    1  
 
       
2. Fees and Closing Shares
    2  
 
       
3. Closing, Delivery and Payment
    2  
3.1 Closing
    2  
3.2 Delivery
    2  
 
       
4. Representations and Warranties of the Company
    3  
4.1 Organization, Good Standing and Qualification
    3  
4.2 Subsidiaries
    3  
4.3 Capitalization; Voting Rights
    4  
4.4 Authorization; Binding Obligations
    5  
4.5 Liabilities; Solvency
    5  
4.6 Agreements; Action
    6  
4.7 Obligations to Related Parties
    7  
4.8 Changes
    8  
4.9 Title to Properties and Assets; Liens, Etc.
    9  
4.10 Intellectual Property
    10  
4.11 Compliance with Other Instruments
    11  
4.12 Litigation
    12  
4.13 Tax Returns and Payments
    12  
4.14 Employees
    12  
4.15 Registration Rights and Voting Rights
    13  
4.16 Compliance with Laws; Permits
    13  
4.17 Environmental and Safety Laws
    13  
4.18 Valid Offering
    14  
4.19 Full Disclosure
    14  
4.20 Insurance
    15  
4.21 SEC Reports
    15  
4.22 Listing
    15  
4.23 No Integrated Offering
    15  
4.24 Stop Transfer
    15  
4.25 Dilution
    16  
4.26 Patriot Act
    16  
4.27 ERISA
    16  
4.28 Canada Pension Plans
    17  
 
       
5. Representations and Warranties of each Purchaser
    17  
5.1 Organization, Good Standing and Qualification
    17  
5.2 No Shorting
    17  
5.3 Requisite Power and Authority
    17  
5.4 Investment Representations
    18  
5.5 The Purchaser Bears Economic Risk
    18  
5.6 Acquisition for Own Account
    18  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
5.7 The Purchaser Can Protect Its Interest
    18  
5.8 Accredited Investor
    18  
5.9 Legends
    18  
 
       
6. Covenants of the Companies
    19  
6.1 Stop-Orders
    19  
6.2 Listing
    19  
6.3 Market Regulations
    19  
6.4 Reporting Requirements
    19  
6.5 Use of Funds
    21  
6.6 Access to Facilities
    21  
6.7 Taxes
    21  
6.8 Insurance
    23  
6.9 Intellectual Property
    24  
6.10 Properties
    25  
6.11 Confidentiality
    25  
6.12 Required Approvals
    25  
6.13 Reissuance of Securities
    27  
6.14 Opinion
    27  
6.15 Margin Stock
    27  
6.16 FIRPTA
    27  
6.17 Intentionally Omitted
    28  
6.18 Investor Relations/Public Relations
    28  
6.19 Board Observation Rights
    28  
 
       
7. Covenants of the Purchasers
    28  
7.1 Confidentiality
    28  
7.2 Non-Public Information
    28  
7.3 Limitation on Acquisition of Common Stock of CHIP
    28  
 
       
8. Covenants of the Companies and the Purchasers Regarding Indemnification
    29  
8.1 Company Indemnification
    29  
8.2 Purchaser Indemnification
    29  
 
       
9. Intentionally Omitted
    29  
 
       
10. Registration Rights
    29  
10.1 Registration Rights Granted
    29  
10.2 Offering Restrictions
    30  
 
       
11. Miscellaneous
    30  
11.1 Governing Law, Jurisdiction and Waiver of Jury Trial
    30  
11.2 Severability
    31  
11.3 Survival, Etc.
    31  
11.4 Successors
    32  
11.5 Entire Agreement; Maximum Interest
    33  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
11.6 Amendment and Waiver
    33  
11.7 Delays or Omissions
    33  
11.8 Notices
    34  
11.9 Attorneys’ Fees
    34  
11.10 Titles and Subtitles
    35  
11.11 Signatures; Counterparts
    35  
11.12 Broker’s Fees
    35  
11.13 Construction
    35  
11.14 Joint and Several Obligations
    35  
11.15 Agency
    36  
11.16 Judgment Currency
    36  
11.17 Tool Hound Product Line
    36  

 

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Form of Term Note
  Exhibit A
Form of Escrow Agreement
  Exhibit B

LIST OF SCHEDULES

     
Schedule 1
  Purchaser Commitments
Schedule 2
  Closing Share Holders and Closing Shares
Schedule 4.2
  Subsidiaries
Schedule 4.3
  Capitalization
Schedule 4.6
  Extraordinary Agreements
Schedule 4.7
  Obligations to Related Parties
Schedule 4.9
  Title to Properties; Liens
Schedule 4.10
  IP Registration
Schedule 4.12
  Litigation
Schedule 4.13
  Taxes
Schedule 4.14
  Employees
Schedule 4.15
  Registration and Voting Rights
Schedule 4.21
  SEC Reports
Schedule 6.12(e)
  Indebtedness
Schedule 11.12
  Brokers

 

iv



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of February 29, 2008, by and among VERICHIP CORPORATION, a Delaware
corporation (“CHIP”), XMARK CORPORATION, a Canada corporation (“MARK” and
together with CHIP, each a “Company” and collectively the “Companies”), the
purchasers from time to time a party hereto (each a “Purchaser” and
collectively, the “Purchasers”), LV Administrative Services, Inc., a Delaware
corporation, as administrative and collateral agent for each Purchaser, (the
“Agent” and together with the Purchasers, the “Creditor Parties”).
RECITALS
WHEREAS, the Companies have authorized the sale to each Purchaser of a Secured
Term Note in the form of Exhibit A hereto in the principal amount set forth
opposite such Purchaser’s name on Schedule 1 hereto (each as amended, restated,
modified and/or supplemented from time to time, a “Note” and, collectively, the
“Notes”);
WHEREAS, CHIP wishes to issue to each Purchaser the number of shares of CHIP’s
common stock, $0.01 par value per share (the “Common Stock”), set forth opposite
such Purchaser’s name on Schedule 2 (“Closing Shares”) in connection with such
Purchaser’s purchase of the applicable Note;
WHEREAS, each Purchaser desires to purchase the applicable Note and receive the
Closing Shares on the terms and conditions set forth herein; and
WHEREAS, each Company desires to issue and sell the applicable Note and, in the
case of CHIP, issue the applicable Closing Shares, to each Purchaser on the
terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Companies shall sell to each Purchaser, and each Purchaser shall purchase from
the Companies, the applicable Note. The sale of the Notes on the Closing Date
shall be known as the “Offering.” The Notes will mature on the Maturity Date (as
defined in the Notes). Collectively, the Notes and the Closing Shares are
referred to as the “Securities.”

 





--------------------------------------------------------------------------------



 



2. Fees and Closing Shares. On the Closing Date:
(a) CHIP will issue and deliver to each Purchaser the number of shares of Common
Stock set forth opposite its name on Schedule 2 in connection with the Offering
pursuant to Section 1 hereof. All the representations, covenants, warranties,
undertakings, and indemnification, and other rights made or granted to or for
the benefit of each Creditor Party by the Companies, to the extent relevant to
the Closing Shares, are hereby also made and granted for the benefit of the
holder of the Closing Shares, subject to Section 11.3.
(b) Subject to the terms of Section 2(c) below, the Companies shall jointly and
severally pay (i) to Valens Capital Management, LLC, the investment manager of
the Purchasers (“VCM”), a non-refundable payment in an amount equal to one and
one half percent (1.50%) of the aggregate principal amount of the Notes, plus
reasonable expenses (including legal fees and expenses) incurred in connection
with the entering into of this Agreement and the Related Agreements, plus
expenses incurred in connection with each of VCM and/or Purchasers’ due
diligence review of the Companies and their Subsidiaries and all other related
matters (ii) to the Purchasers, a non-refundable payment in an aggregate amount
equal to one percent (1.00%) of the aggregate principal amount of the Notes; and
(iii) to the Purchasers, an advance prepayment discount deposit in an aggregate
amount equal to one percent (1.00%) of the aggregate principal amount of the
Notes, subject to rebate as set forth in Section 1.3 of the Notes as in effect
on the date hereof. Each of the foregoing payments in clauses (i) and (ii) shall
be deemed fully earned on the Closing Date and shall not be subject to rebate or
proration for any reason.
(c) The payments and the expenses referred to in the preceding clause (b) (net
of deposits previously paid by either Company) shall be paid at Closing (as
defined below) out of funds held pursuant to the Escrow Agreement (as defined
below) and a disbursement letter (the “Disbursement Letter”).
3. Closing, Delivery and Payment.
3.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”) shall take place on the date
hereof, at such time or place as the Companies and the Agent may mutually agree
(such date is hereinafter referred to as the “Closing Date”).
3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Companies will deliver to each Purchaser, among other things, the
applicable Note and certificates evidencing the Closing Shares, in form and
substance acceptable to Agent, and such Purchaser will deliver to the Companies,
among other things, the amounts set forth opposite its name in the Disbursement
Letter by certified funds or wire transfer. Each Company hereby acknowledges and
agrees that each Purchaser’s obligation to purchase the applicable Note from the
Companies on the Closing Date shall be contingent upon the satisfaction (or
waiver by the Agent in its sole discretion) of the items and matters set forth
in the final closing checklist provided by the Agent to the Companies on or
prior to the Closing Date.

 

2



--------------------------------------------------------------------------------



 



4. Representations and Warranties of the Company. Each Company hereby represents
and warrants to each Creditor Party as follows:
4.1 Organization, Good Standing and Qualification. Such Company and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization or incorporation. Such Company and each
of its Subsidiaries has the corporate, limited liability company or partnership,
as the case may be, power and authority to own and operate its properties and
assets and, insofar as it is or shall be a party thereto, to (1) execute and
deliver (i) this Agreement, (ii) the Notes to be issued in connection with this
Agreement, (iii) the Master Security Agreement dated as of the date hereof among
the Companies and the Agent (as amended, restated, modified and/or supplemented
from time to time, the “Master Security Agreement”), (iv) the Stock Pledge
Agreement dated as of the date hereof among the Companies and the Agent (as
amended, restated, modified and/or supplemented from time to time, the “Stock
Pledge Agreement”), (v) the Funds Escrow Agreement dated as of the date hereof
among the Companies, the Purchasers and the escrow agent referred to therein,
substantially in the form of Exhibit B hereto (as amended, restated, modified
and/or supplemented from time to time, the “Escrow Agreement”), (vi) the
Intellectual Property Security Agreement dated as of the date hereof among the
Companies and the Agent (as amended, restated, modified and/or supplemented from
time to time, the “IP Security Agreement”) and (vii) all other documents,
instruments and agreements entered into in connection with the transactions
contemplated hereby and thereby (the preceding clauses (ii) through (vii),
collectively, the “Related Agreements”); (2) issue and sell the Notes; (3) issue
the Closing Shares; and (4) carry out the provisions of this Agreement and the
Related Agreements and to carry on its business as presently conducted. Such
Company and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. “Material Adverse
Effect” means any change, effect, event or occurrence that has a material
adverse effect on the assets, business, financial condition or results of
operations of either Company and its Subsidiaries, taken individually and as a
whole; provided, however, that no change, effect, event or occurrence to the
extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to any Company, (ii) acts of war or
terrorism or natural disasters, (iii) catastrophic economic or significant
regulatory or political conditions or changes, (iv) the announcement or
performance of this Agreement and the transactions contemplated hereby,
including compliance with the covenants set forth herein, (v) changes in any
applicable accounting regulations or principles or the interpretations thereof,
(vi) changes in laws, or (vii) changes in the price or trading volume of CHIP’s
stock
4.2 Subsidiaries. Each active Subsidiary of each Company, the direct owner of
such Subsidiary and the direct owner’s percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

 

3



--------------------------------------------------------------------------------



 



4.3 Capitalization; Voting Rights.
(a) The authorized capital stock of CHIP, as of the date hereof consists of
45,000,000 shares, of which 40,000,000 are shares of Common Stock, par value
$0.01 per share, 10,740,766 shares of which are issued and outstanding, and
5,000,000 are shares of preferred stock, par value $0.001 per share of which no
shares of preferred stock are issued and outstanding. The authorized, issued and
outstanding capital stock of each Subsidiary of CHIP is set forth on
Schedule 4.3.
(b) The authorized capital stock of MARK, as of the date hereof consists of an
unlimited number of Common Shares and an unlimited number of Preferred Shares,
both without par value, of which there are issued and outstanding 10,265,178 of
Common Shares. MARK has no Subsidiaries.
(c) Except as disclosed on Schedule 4.3, other than: (i) those reserved for
issuance under either Company’s stock option plans; and (ii) those which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from either Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Notes, or the issuance of any of the Closing
Shares, nor the consummation of any transaction contemplated hereby will result
in a change in the price or number of any securities of either Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.
(d) Except as disclosed on Schedule 4.3, all issued and outstanding shares of
each Company’s common stock: (i) have been duly authorized and validly issued
and are fully paid and non-assessable; and (ii) were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
(e) The rights, preferences, privileges and restrictions of the shares of each
Company’s common stock are as stated in such Company’s Certificate or Articles
of Incorporation or Articles of Amalgamation, as applicable (the “Charter”). The
Closing Shares have been issued in compliance with the provisions of this
Agreement and the applicable Company’s Charter and have been validly issued,
fully paid and are non-assessable, and all Securities will be free of any liens
or encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.

 

4



--------------------------------------------------------------------------------



 



4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of each Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of each Company and its Subsidiaries
hereunder and under the other Related Agreements at the Closing and, the
authorization, sale, issuance and delivery of the Notes and Closing Shares has
been taken or will be taken prior to the Closing. This Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of each Company and each of its
Subsidiaries, enforceable against each such person or entity in accordance with
their terms, except:
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
The sale of the Notes are not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
The issuance of the Closing Shares is not subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
4.5 Liabilities; Solvency.
(a) Neither Company nor any of their Subsidiaries has any material liabilities,
except current liabilities incurred in the ordinary course of business and
liabilities disclosed or recorded in CHIP’s filings under the Securities
Exchange Act of 1934 (“Exchange Act”) made prior to the date of this Agreement
(collectively, the “Exchange Act Filings”), copies of which have been provided
or made available to the Agent.
(b) On the Closing Date each Company is and will be, Solvent. For purposes of
this Section 4.5(b), “Solvent” means, with respect to a Company on a particular
date, that on such date (i) the fair value of the assets of such Company is
greater than the total amount of liabilities, including contingent liabilities,
of such Company; (ii) the present fair salable value of the assets of such
Company is not less than the amount that will be required to pay the probable
liability of such Company on its debts as they become absolute and matured;
(iii) such Company does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Company’s ability to pay as such debts and
liabilities mature; and (iv) such Company is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Company’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

5



--------------------------------------------------------------------------------



 



4.6 Agreements; Action. Except as set forth on Schedule 4.6 or as disclosed in
any Exchange Act Filing:
(a) There are no agreements, understandings, instruments, contracts, judgments,
orders, writs or decrees to which either Company or any of its Subsidiaries is a
party or by which it is bound which may involve: (i) obligations (contingent or
otherwise) of, or payments to, either Company or any of its Subsidiaries in
excess of $250,000 (other than obligations of, or payments to, either Company or
any of its Subsidiaries arising from purchase or sale agreements, contracts for
services, marketing and advertising related agreements, etc. entered into in the
ordinary course of business); or (ii) the transfer or license of any patent,
copyright, trade secret or other proprietary right to or from either Company or
any of its Subsidiaries (other than licenses arising from the purchase of “off
the shelf” or other standard products); or (iii) provisions restricting the
development, manufacture or distribution of either Company’s or any of its
Subsidiaries’ material products or services; or (iv) indemnification by either
Company or any of its Subsidiaries with respect to infringements of material
proprietary rights.
(b) Since September 30, 2007 (the “Balance Sheet Date”) to the date hereof,
other than repayments of indebtedness by MARK to CHIP, dividends or
distributions by MARK to CHIP and/or the repayment of indebtedness by MARK to
CHIP, neither Company nor any of their Subsidiaries has: (i) declared or paid
any dividends, or authorized or made any distribution upon or with respect to
any class or series of its capital stock; (ii) incurred any indebtedness for
money borrowed or any other liabilities (other than ordinary course obligations)
individually in excess of $150,000 or, in the case of indebtedness and/or
liabilities individually less than $150,000, in excess of $250,000 in the
aggregate; (iii) made any loans or advances in excess of $150,000, individually
or $250,000 in the aggregate of all such loans and advances, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.
(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
either Company or any Subsidiary of either Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
(d) CHIP maintains disclosure controls and procedures (“Disclosure Controls”)
designed to ensure that information required to be disclosed by CHIP in its
Exchange Act Filings is recorded, processed, summarized, and reported, within
the time periods specified in the Exchange Act and the applicable rules and
forms promulgated by the Securities and Exchange Commission (“SEC”).
(e) Each Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of such Company’s assets. Each Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, such Company’s principal executive and principal financial
officers, and effected by such Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States of America (“GAAP”), including that:
(i) transactions are executed in accordance with management’s general or
specific authorization;
(ii) unauthorized acquisition, use, or disposition of such Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;

 

6



--------------------------------------------------------------------------------



 



(iii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that such Company’s receipts and
expenditures are being made only in accordance with authorizations of such
Company’s management and board of directors;
(iv) transactions are recorded as necessary to maintain accountability for
assets; and
(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
(f) There is no weakness in any of CHIP’s Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.
4.7 Obligations to Related Parties. Except as set forth on Schedule 4.7, there
are no obligations of either Company or any of its Subsidiaries to officers,
directors, stockholders or employees of either Company or any of its
Subsidiaries other than:
(a) for payment of salary for services rendered and for bonus payments;
(b) reimbursement of reasonable expenses incurred on behalf of either Company
and/or its Subsidiaries;
(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of either Company and/or any Subsidiary
of such Company, as applicable); and
(d) obligations listed in either Company’s and each of its Subsidiary’s
financial statements or disclosed in any of CHIP’s Exchange Act Filings.

 

7



--------------------------------------------------------------------------------



 



Except as described above, or as set forth on Schedule 4.7, none of the
officers, directors or, to such Company’s Knowledge (as defined herein), key
employees or stockholders of either Company or any of its Subsidiaries or any
members of their immediate families, are indebted to either Company or any of
its Subsidiaries, individually or in the aggregate, in excess of $50,000 or have
any direct or indirect ownership interest in any firm or corporation with which
either Company or any of its Subsidiaries has a business relationship, or any
firm or corporation which competes with either Company or any of its
Subsidiaries, other than passive investments in publicly traded companies
(representing less than five percent (5%) of such company) which may compete
with either Company or any of its Subsidiaries. Except as described above or set
forth on Schedule 4.7, no officer, director or, to the Company’s Knowledge,
stockholder of either Company or any of its Subsidiaries, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with either Company or any of its Subsidiaries and no agreements,
understandings or proposed transactions are contemplated between either Company
or any of its Subsidiaries and any such person. Except as set forth on
Schedule 4.7, neither Company nor any of their Subsidiaries is a guarantor or
indemnitor of any indebtedness of any other person or entity. “Knowledge” means
with respect to the applicable Company and any of its Subsidiaries, the actual
knowledge after reasonable inquiry of the chief executive officer, chief
financial officer, key officer and, if one is employed by the applicable
Company, general counsel.
4.8 Changes. From the Balance Sheet Date to the date hereof, except as
disclosed, in the case of CHIP, in any Exchange Act Filing or, in the case of
each Company, in any Schedule to this Agreement or to any of the Related
Agreements, there has not been:
(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of either Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
(b) any resignation or termination of any key officer, key employee or group of
key employees of either Company or any of its Subsidiaries;
(c) any material change, except in the ordinary course of business, in the
contingent obligations of either Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
(d) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
(e) any express waiver by either Company or any of its Subsidiaries of a
valuable right or of a material debt owed to it;
(f) any direct or indirect loans made by either Company or any of its
Subsidiaries to any stockholder, employee, officer or director of either Company
or any of its Subsidiaries, other than advances made in the ordinary course of
business;
(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of either Company or any of its
Subsidiaries;

 

8



--------------------------------------------------------------------------------



 



(h) any declaration or payment of any dividend or other distribution of the
assets of either Company or any of its Subsidiaries;
(i) any labor organization activity related to either Company or any of its
Subsidiaries;
(j) except as set forth in Section 4.7, any debt, obligation or liability
incurred, assumed or guaranteed by either Company or any of its Subsidiaries,
except those for immaterial amounts and for current liabilities incurred in the
ordinary course of business;
(k) any sale, assignment, transfer, abandonment or other disposition of any
material patents, trademarks, copyrights, trade secrets or other intangible
assets owned by either Company or any of its Subsidiaries;
(l) any change in any material agreement to which either Company or any of its
Subsidiaries is a party or by which either Company or any of its Subsidiaries is
bound which either individually or in the aggregate has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or
(n) any arrangement or commitment by either Company or any of its Subsidiaries
to do any of the acts described in subsection (a) through (m) above.
4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each Company and each of its Subsidiaries has good and marketable
title to its properties and assets, and good title to its leasehold interests,
in each case subject to no mortgage, pledge, lien, lease, encumbrance or charge
(each for the foregoing, a “Lien”), other than the following (each a “Permitted
Encumbrance”):
(a) those in favor of the Agent, for the ratable benefit of the Creditor
Parties;
(b) those resulting from taxes, assessments or other government charges or
levies which have not yet become delinquent;
(c) minor Liens which do not materially detract from the value of the property
subject thereto or materially impair the operations of either Company or any of
its Subsidiaries, so long as in each such case, such Liens have no effect on the
Lien priority of the Agent, for the ratable benefit of the Creditor Parties, in
such property;
(d) Liens in favor of Applied Digital Solutions, Inc. so long as such Liens are
subordinate to the Liens in favor of Agent on terms acceptable to Agent, and
other Liens set forth on Schedule 4.9;

 

9



--------------------------------------------------------------------------------



 



(e) Liens securing indebtedness of either Company not to exceed $150,000 in the
aggregate for the Companies;
(f) Liens attaching only to inventory and arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business, and which Liens are for
sums not yet delinquent and not in excess of $150,000 in the aggregate;
(g) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance;
(h) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business;
(i) with respect to any real property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof; and
(j) a banker’s Lien or right to setoff in favor of Royal Bank of Canada (“RBC”)
with respect to amounts in accounts maintained by MARK at RBC up to an aggregate
amount of $400,000 to secure a VISA credit card facility.
All material machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by either Company or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used, reasonable wear and tear, casualty and
obsolescence excepted. Each Company and its Subsidiaries are in compliance with
all material terms of each lease to which it is a party or is otherwise bound,
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect.
4.10 Intellectual Property.
(a) Except as set forth on Schedule 4.10 hereto, each Company and each of its
Subsidiaries either (i) owns sufficient legal rights to the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes necessary for its business as now
conducted and, to each Company’s Knowledge, as presently proposed to be
conducted, or (ii) has a license, agreement or other permission to use the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, and other proprietary rights and processes necessary for its business
as now conducted (the “Intellectual Property”). There are no settlements or
consents, covenants not to sue, non-assertion assurances, or releases to which
either Company or any of its Subsidiaries is bound, which affects its rights to
own or use any Intellectual Property in a material and adverse manner.
(b) Except as set forth on Schedule 4.10 hereto, the conduct of each Company’s
and each of its Subsidiaries’ business as now conducted, and as presently
proposed to be conducted, does not (and will not) result in any material
infringement or other violation of the valid Intellectual Property rights of
others.

 

10



--------------------------------------------------------------------------------



 



(c) Schedule 4.10 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all registrations and
applications for Intellectual Property owned by each Company and each of its
Subsidiaries filed or issued by any Intellectual Property registry and (ii) all
Intellectual Property licenses under which either Company is (or any of its
Subsidiaries are) a licensee, and which are either material to the business of
either Company or relate to any material portion of either Company’s or any of
its Subsidiaries’ inventory, including licenses for standard software having an
annual maintenance fee of more than $50,000 (“Inbound Intellectual Property
Licenses”). None of such Inbound Intellectual Property Licenses are reasonably
likely to be construed as an assignment of the licensed Intellectual Property to
such Company or any of its Subsidiaries.
(d) Except as set forth on Schedule 4.10 hereto, there are no claims pending or,
to the best of each Company’s Knowledge, threatened and neither Company nor any
of their Subsidiaries has received any other communications alleging that either
Company or any of its Subsidiaries has infringed, diluted, misappropriated, or
otherwise violated any Intellectual Property rights of any other person or
entity, nor is either Company or any of its Subsidiaries aware of any basis
therefore.
(e) Except as set forth on Schedule 4.10 hereto, neither Company nor any of
their Subsidiaries is aware of any infringement, dilution, misappropriation, or
other violation of its Intellectual Property by any other person or entity that
could reasonably expected to have a Material Adverse Effect.
(f) Except as set forth on Schedule 4.10 hereto, neither Company nor any of
their Subsidiaries utilizes any inventions, trade secrets or other Intellectual
Property of any of its employees, officers, or contractors except for
inventions, trade secrets or other Intellectual Property (i) that is owned by
such Company or such Subsidiary as a matter of law, (ii) that is lawfully
licensed to such Company or such Subsidiary, or (iii) that has been rightfully
assigned to such Company or such Subsidiary.
4.11 Compliance with Other Instruments. Neither Company nor any of their
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Notes by the
Companies and the other Securities by CHIP each pursuant hereto and thereto,
will not, with or without the passage of time or giving of notice, result (i) in
any such material violation, or be in conflict with or constitute a material
default under any such term or provision, (ii) in the creation of any Lien upon
any of the properties or assets of either Company or any of its Subsidiaries, or
(iii) the suspension, revocation, impairment, forfeiture or non-renewal of any
material permit, license, authorization or approval applicable to either
Company, its business or operations or any of its assets or properties.

 

11



--------------------------------------------------------------------------------



 



4.12 Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to either Company’s
Knowledge, currently threatened against either Company or any of its
Subsidiaries that prevents either Company or any of its Subsidiaries from
entering into this Agreement or the other Related Agreements, or from
consummating the transactions contemplated hereby or thereby, or which has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or any change in the current equity
ownership of either Company or any of its Subsidiaries, nor is either Company
aware that there is any basis to assert any of the foregoing. Neither Company
nor any of their Subsidiaries is a party to or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or Governmental
Authority. There is no action, suit, proceeding or investigation by either
Company or any of its Subsidiaries currently pending or which either Company or
any of its Subsidiaries intends to initiate which could reasonably be expected
to have a Material Adverse Effect. “Governmental Authority” means any nation or
government, any state, provincial or political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.
4.13 Tax Returns and Payments. Each Company and each of its Subsidiaries has
timely filed all tax returns (federal, state, provincial and local) required to
be filed by it. All taxes shown to be due and payable on such returns, any
assessments imposed, and all other taxes due and payable by either Company or
any of its Subsidiaries on or before the Closing, have been paid or will be paid
prior to the time they become delinquent. Except as set forth on Schedule 4.13,
neither the Company nor any of their Subsidiaries has been advised:
(a) that any of its returns, federal, state, provincial or other, have been or
are being audited as of the date hereof; or
(b) of any adjustment, deficiency, assessment or court decision in respect of
its federal, state, provincial or other taxes.
Neither Company has any Knowledge of any liability for any tax to be imposed
upon its properties or assets as of the date of this Agreement that is not
adequately provided for.
4.14 Employees. Except as set forth on Schedule 4.14 or except, in the case of
CHIP, as disclosed in the Exchange Act Filings, neither Company nor any of their
Subsidiaries has any collective bargaining agreements with any of its employees.
There is no labor union organizing activity pending or, to either Company’s
Knowledge, threatened with respect to either Company or any of its Subsidiaries.
Except as disclosed on Schedule 4.14 or except, in the case of CHIP, as
disclosed in the Exchange Act Filings, neither Company nor any of their
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. Except as set forth on Schedule 4.14, each employment contract and
consultant contract to which either Company or any of its Subsidiaries is a
party is valid and binding on such Company or its Subsidiaries, as the case may
be, and , to such Company’s Knowledge, each other party thereto and is in full
force and effect.

 

12



--------------------------------------------------------------------------------



 



Neither Company nor any of their Subsidiaries is aware that any of its employees
is obligated under any contract (including licenses, covenants or commitments of
any nature) that would materially interfere with their duties to such Company or
any of its Subsidiaries. Except for employees who have a current effective
employment agreement with either Company or any of its Subsidiaries or as set
forth on Schedule 4.14 or, with respect to CHIP, as disclosed in any Exchange
Act Filing, no employee of either Company or any of its Subsidiaries has been
granted the right to continued employment by either Company or any of its
Subsidiaries or to any material compensation following termination of employment
with either Company or any of its Subsidiaries. Except as set forth on
Schedule 4.14, or, with respect to CHIP, as disclosed in any Exchange Act
Filing, no Company is aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with such Company or any of
its Subsidiaries, nor does either Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.
4.15 Registration Rights and Voting Rights. Except as set forth on Schedule
4.15, neither Company nor any of their Subsidiaries is presently under any
obligation, and neither Company nor any of their Subsidiaries has granted any
rights, to register any of either Company’s or its Subsidiaries’ presently
outstanding securities or any of its securities that may hereafter be issued.
Except as set forth on Schedule 4.15, to each Company’s Knowledge, no
stockholder of either Company or any of its Subsidiaries has entered into any
agreement with respect to the voting of equity securities of either Company or
any of its Subsidiaries.
4.16 Compliance with Laws; Permits. Neither Company nor any of their
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner. Each
Company and its Subsidiaries has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
4.17 Environmental and Safety Laws. There are no pending actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending, or to
the Knowledge of each Company, threatened against such Company or any of its
Subsidiaries under Environmental Law. Each Company and its Subsidiaries (i) are
and have been in full compliance with Environmental Law and have no Knowledge or
any material expenditure that will be required to maintain such compliance in
the future; (ii) have not received any notice or claim alleging that they are
not in full compliance with or otherwise have liability under Environmental Law;
and (iii) have no Knowledge of any facts or circumstances that could reasonably
be expected to form the basis of any such claim.

 

13



--------------------------------------------------------------------------------



 



No Hazardous Materials are present or are used or have been used, stored, or
released by either Company or its Subsidiaries, or to their Knowledge by any
other Person, at any property currently owned, or, formerly owned, leased or
operated by either Company or its Subsidiaries or disposed of at any other
location by either Company or its Subsidiaries except (1) in compliance with
Environmental Law; and (2) in quantities and under circumstances that would not
require investigation or remediation by either Company or its Subsidiaries.
Neither Company nor any of their Subsidiaries have assumed by contract or by
operation of law the liabilities arising under Environmental Law of any other
Person. Each Company and its Subsidiaries have provided to the Agent all
material reports, audits and assessments in their possession or control
regarding the environmental condition of any property currently or formerly
owned or operated by such Company or any Subsidiary. “Environmental Law” means
all applicable laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to pollution or
the environment , preservation or reclamation of natural resources, the
management, generation, use, handling, treatment, transportation, storage,
disposal or release or threatened release of or exposure to Hazardous Materials,
or occupational health and safety. “Governmental Authority” means any nation or
government, any state, province other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Hazardous Materials” means materials, wastes or pollutants listed or defined as
“hazardous substances”, “hazardous wastes” ,”toxic substances” or by words of
similar import or any other substance or waste otherwise regulated by applicable
Environmental Law, including nuclear materials and radioactive substances or
wastes, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and toxic mold. “Person” means any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether federal, state,
provincial, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof), and shall include such Person’s
successors and assigns.
4.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchasers contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
4.19 Full Disclosure. Each Company and each of its Subsidiaries has provided the
Purchasers with all information requested by the Purchasers in connection with
the Purchasers’ decision to purchase the Notes and Closing Shares, including all
information each Company and its Subsidiaries believe is reasonably necessary to
make such investment decision. Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor the responses contained in any
executed final questionnaire provided by the Companies to the Agent, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. All financial projections
and other estimates provided to the Purchasers by either Company or any of its
Subsidiaries were based on the applicable Company’s and its Subsidiaries’
experience in the industry and on assumptions of fact and opinion as to future
events which such Company and such Subsidiaries, at the date of the issuance of
such projections or estimates, believed to be reasonable.

 

14



--------------------------------------------------------------------------------



 



4.20 Insurance. Each Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which such Company and each of its Subsidiaries believe are customary
for companies similarly situated to such Company and its Subsidiaries in the
same or similar business.
4.21 SEC Reports. CHIP has filed all proxy statements, reports and other
documents required to be filed by it under the Exchange Act. Copies of the
following documents are publicly available on EDGAR on the SEC’s website:
(i) CHIP’s Annual Reports on Form 10-K for the fiscal years ended December 31,
2006; and (ii) its Quarterly Reports on Form 10-Q for its fiscal quarter ended
March 31, 2007, June 30, 2007 and September 30, 2007, and the Form 8-K filings
which it has made or amended during the fiscal year 2006 to date (collectively,
the “SEC Reports”). Each SEC Report was, at the time of its filing, in
substantial compliance with the requirements of its respective form and none of
the SEC Reports, nor the financial statements (and the notes thereto) included
in the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
4.22 Listing. The Common Stock is listed or quoted, as applicable, on a
Principal Market (as hereafter defined) and satisfies and at all times hereafter
until the Companies’ complete satisfaction of its obligations under this
Agreement and the Related Agreements, will satisfy, all requirements for the
continuation of such listing or quotation, as applicable. CHIP has not received
any notice that its Common Stock will be delisted from, or no longer quoted on,
as applicable, the Principal Market or that its Common Stock does not meet all
requirements for such listing or quotation, as applicable. For purposes hereof,
the term “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ Capital Market, NASDAQ National Markets System, American Stock Exchange
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock).
4.23 No Integrated Offering. To each Company’s Knowledge, no Company, nor any of
their Subsidiaries or affiliates, nor any person acting on their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by either Company for purposes of the Securities
Act which would prevent either Company from selling the Securities pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will either Company or any of its
affiliates or Subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.
4.24 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither Company nor any of their Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

 

15



--------------------------------------------------------------------------------



 



4.25 Dilution. CHIP specifically acknowledges that its obligation to issue the
Closing Shares is binding upon CHIP and enforceable regardless of the dilution
such issuance may have on the ownership interests of other stockholders of CHIP.
4.26 Patriot Act. Each Company certifies that, to the best of such Company’s
Knowledge, neither Company nor any of their Subsidiaries has been designated,
nor is or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. Each Company hereby acknowledges that each of the
Creditor Parties seeks to comply with all applicable laws concerning money
laundering and related activities. In furtherance of those efforts, each Company
hereby represents, warrants and covenants that: (i) none of the cash or property
that either Company or any of its Subsidiaries will pay or will contribute to
any Creditor Party has been or shall be derived from, or related to, any
activity that is deemed criminal under United States law; and (ii) no
contribution or payment by either Company or any of its Subsidiaries to any
Creditor Party, to the extent that they are within such Company’s and/or its
Subsidiaries’ control shall cause any Creditor Party to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986, the United States International Money Laundering Abatement
and Anti-Terrorist Financing Act of 2001 or the Canadian Proceeds of Crime
(Money Laundering) and Terrorist Financing Act 2001. Each Company shall promptly
notify the Agent if any of these representations, warranties or covenants ceases
to be true and accurate regarding either Company or any of its Subsidiaries.
Each Company shall provide any Creditor Party all additional information
regarding such Company or any of its Subsidiaries that such Creditor Party deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. Each Company understands and agrees
that if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the
Creditor Parties may undertake appropriate actions to ensure compliance with
applicable law or regulation, including but not limited to segregation and/or
redemption of any Purchaser’s investment in such Company. Each Company further
understands that solely to the extent required by applicable law, the Creditor
Parties may release confidential information about such Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if such Creditor Party, in its sole discretion, determines that it
is in the best interests of such Creditor Party in light of relevant rules and
regulations under the laws set forth in subsection (ii) above.
4.27 ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder:
(i) neither Company nor any of their Subsidiaries has engaged in any non-exempt
Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each Company
and each of its Subsidiaries has met all applicable minimum funding requirements
under Section 302 of ERISA in respect of its ERISA-governed plans; (iii) neither
Company nor any of their Subsidiaries has any Knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither Company nor any of their Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than such Company’s or such Subsidiary’s employees and their
beneficiaries; and (v) neither Company nor any of their Subsidiaries has
withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.

 

16



--------------------------------------------------------------------------------



 



4.28 Canada Pension Plans. Neither Company nor any of its Subsidiaries maintain
or contribute to any plan, program or arrangement (other than the Canada Pension
Plan) that is a pension plan for the purposes of any applicable pension benefits
legislation or any tax laws of Canada or a province thereof, whether or not
registered under any such laws, which is maintained or contributed to by, or to
which there is or may be an obligation to contribute by, either Company or any
of its Subsidiaries in respect of any Person’s employment in Canada with such
Company or such Subsidiary.
5. Representations and Warranties of each Purchaser. Each Purchaser hereby
represents and warrants, severally and not jointly, to the Companies as follows:
5.1 Organization, Good Standing and Qualification. Such Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. Such Purchaser is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
5.2 No Shorting. Neither such Purchaser nor any of its affiliates and investment
partners has, nor will cause any person or entity, to directly engage in “short
sales” of the Common Stock as long as any Note shall be outstanding.
5.3 Requisite Power and Authority. Such Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on such Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements has been taken or will be
taken prior to the Closing. Upon their execution and delivery, this Agreement
and the Related Agreements will be valid and binding obligations of such
Purchaser, enforceable in accordance with their terms, except:
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

 

17



--------------------------------------------------------------------------------



 



5.4 Investment Representations. Such Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon such Purchaser’s representations
contained in this Agreement, including, without limitation, that such Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. Such Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the applicable Note and Closing
Shares to be purchased by it under this Agreement. Such Purchaser further
confirms that it has had an opportunity to ask questions and receive answers
from each Company regarding such Company’s and its Subsidiaries’ business,
management and financial affairs and the terms and conditions of the Offering
and the Securities and to obtain additional information (to the extent such
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to such
Purchaser or to which such Purchaser had access.
5.5 The Purchaser Bears Economic Risk. Such Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Companies so that it is capable of evaluating the
merits and risks of its investment in the Companies and has the capacity to
protect its own interests. Such Purchaser must bear the economic risk of this
investment until the Securities are sold pursuant to: (i) an effective
registration statement under the Securities Act; or (ii) an exemption from
registration is available with respect to such sale.
5.6 Acquisition for Own Account. Such Purchaser is acquiring the applicable Note
and Closing Warrant Shares for such Purchaser’s own account for investment only,
and not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.
5.7 The Purchaser Can Protect Its Interest. Such Purchaser represents that by
reason of its, or of its management’s, business and financial experience, such
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement and the Related Agreements. Further,
such Purchaser is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Related Agreements.
5.8 Accredited Investor. Such Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
5.9 Legends.
(a) The applicable Note shall bear substantially the following legend:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
(B) AN EXEMPTION FROM SUCH REGISTRATION.”

 

18



--------------------------------------------------------------------------------



 



(b) The applicable Closing Shares, if not issued by DWAC system (as hereinafter
defined), shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”
6. Covenants of the Companies. Each Company covenants and agrees with each
Creditor Party as follows:
6.1 Stop-Orders. CHIP will, by written notice, advise the Agent, promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of CHIP, or of the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction, or
the initiation of any proceeding for any such purpose.
6.2 Listing. CHIP will maintain the listing or quotation, as applicable, of its
Common Stock on the Principal Market, and will comply in all material respects
with CHIP’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.
6.3 Market Regulations. Such Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the applicable Securities to
each Purchaser and promptly provide copies thereof to such Purchaser.
6.4 Reporting Requirements. Such Company will deliver, or cause to be delivered,
to the Agent each of the following, which shall be in form and detail acceptable
to the Agent:
(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of such Company, such Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by such Company and
reasonably acceptable to the Agent (the “Accountants”), which annual financial
statements shall be without qualification and shall include such Company’s and
each of its Subsidiaries’ balance sheet as at the end of such fiscal year and
the related statements of such Company’s and each of its Subsidiaries’ income,
retained earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis to include each Company, each Subsidiary of
each Company, all prepared in accordance with GAAP, together with (i) if and
when available, copies of any management letters prepared by the Accountants;
and (ii) a certificate of such Company’s President, Chief Executive Officer or
Chief Financial Officer stating that such financial statements have been
prepared in accordance with GAAP and whether or not such officer has knowledge
of the occurrence of any Event of Default (as defined in each Note) and, if so,
stating in reasonable detail the facts with respect thereto;

 

19



--------------------------------------------------------------------------------



 



(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of such Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of such Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include each Company, each Subsidiary of each Company, all prepared in
accordance with GAAP, subject to year-end adjustments and accompanied by a
certificate of such Company’s President, Chief Executive Officer or Chief
Financial Officer, stating (i) that such financial statements have been prepared
in accordance with GAAP, subject to year-end audit adjustments, and (ii) whether
or not such officer has knowledge of the occurrence of any Event of Default (as
defined in each Note) not theretofore reported and remedied and, if so, stating
in reasonable detail the facts with respect thereto;
(c) As soon as available and in any event within thirty (30) days after the end
of each calendar month (first calendar month to be reported is February 2008),
an unaudited/internal balance sheet and statements of income of such Company and
its Subsidiaries as at the end of and for such month and for the year to date
period then ended, prepared on a consolidating and consolidated basis to include
each Company, each Subsidiary of each Company all prepared in accordance with
GAAP, subject to year-end adjustments and accompanied by a certificate of such
Company’s President, Chief Executive Officer or Chief Financial Officer, stating
(i) that such financial statements have been prepared in accordance with GAAP,
subject to year-end audit adjustments, and (ii) whether or not such officer has
knowledge of the occurrence of any Event of Default (as defined in each Note)
not theretofore reported and remedied and, if so, stating in reasonable detail
the facts with respect thereto;
(d) CHIP shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination. Promptly after (i) the filing thereof, copies of CHIP’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which CHIP files with the SEC, and (ii) the issuance thereof, copies of such
financial statements, reports and proxy statements as CHIP shall send to its
stockholders; and
(e) Such Company shall timely deliver, or cause the applicable Subsidiary of
such Company to deliver, such other information as any Creditor Party shall
reasonably request.

 

20



--------------------------------------------------------------------------------



 



6.5 Use of Funds. The Companies shall use the proceeds of the sale of the Notes
and the Closing Shares (i) to pay amounts owing by CHIP to Applied Digital
Solutions, Inc. and (ii) for general working capital purposes only.
6.6 Access to Facilities. Such Company and each of its Subsidiaries will permit
any representatives designated by the Agent (or any successor of the Agent),
upon reasonable notice and during normal business hours, at Agent’s expense and
accompanied by a representative of such Company or any Subsidiary (provided that
no such prior notice shall be required to be given and no such representative of
such Company or any Subsidiary shall be required to accompany the Agent in the
event the Agent believes such access is necessary to preserve or protect the
Collateral (as defined in the Master Security Agreement) or following the
occurrence and during the continuance of an Event of Default (as defined in each
Note)), to:
(a) visit and inspect any of the properties of such Company or any of its
Subsidiaries;
(b) examine the corporate and financial records of such Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state,
provincial or local law or by contract) and make copies thereof or extracts
therefrom; and
(c) discuss the affairs, finances and accounts of such Company or any of its
Subsidiaries with the directors, officers and independent accountants of such
Company or any of its Subsidiaries.
Notwithstanding the foregoing, neither Company nor any of their Subsidiaries
will be obligated to provide any material, non-public information to any
Creditor Party unless such Creditor Party signs a confidentiality agreement and
otherwise complies with Regulation FD, under the federal securities laws.
6.7 Taxes.
(a) Such Company and each of its Subsidiaries will promptly pay and discharge,
or cause to be paid and discharged, when due and payable, all taxes, assessments
and governmental charges or levies imposed upon the income, profits, property or
business of such Company and its Subsidiaries; provided, however, that any such
tax, assessment, charge or levy need not be paid currently if (i) the validity
thereof shall currently and diligently be contested in good faith by appropriate
proceedings, (ii) such tax, assessment, charge or levy shall have no effect on
the lien priority of the Agent in any property of such Company or any of its
Subsidiaries and (iii) if such Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP; and provided, further, that such Company and its Subsidiaries will pay all
such taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.

 

21



--------------------------------------------------------------------------------



 



(b) All payments made by either Company under this Agreement or any Note shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future Taxes (as defined below) now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
other than Excluded Taxes (as defined below). If any Non-Excluded Taxes (as
defined below) or Other Taxes (as defined below) are required to be withheld
from any amounts payable to any Creditor Party under this Agreement or any Note,
the amounts so payable to such Creditor Party shall be increased to the extent
necessary to yield to such Creditor Party (after payment of all Non-Excluded
Taxes and Other Taxes, including those imposed on payments made pursuant to this
paragraph (b) of this Section 6.7 or any such other amounts payable in this
Agreement or any Note at the rates or in the amounts specified herein or
therein), an amount equal to the sum it would have received had no such
withholding or deductions been made provided, however, that neither Company
shall be required to increase any such amounts payable to any Creditor Party
with respect to any Non-Excluded Taxes that are directly attributable to such
Creditor Party’s failure to comply with the requirements of paragraph (e) of
this Section 6.7.
(c) In addition, each Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by either Company
as promptly as possible thereafter, such Company shall send to the Agent for its
own account or for the account of the relevant Purchaser, as the case may be, a
certified copy of an original official receipt received by such Company showing
payment thereof (or such other evidence reasonably satisfactory to the Agent).
If either Company fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, each Company shall indemnify
the Creditor Parties for any incremental taxes, interest or penalties that may
become payable by any Creditor Party as a result of any such failure.
(e) Each Purchaser (or its assignee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Purchaser”) shall
deliver to the Companies and the Agent two completed originals of an appropriate
U.S. Internal Revenue Service Form W-8, as applicable, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Purchaser. Such forms shall be delivered by each Non-U.S.
Purchaser on or before the date it becomes a party to this Agreement. In
addition, each Non-U.S. Purchaser shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Purchaser. Each Non-U.S. Purchaser shall promptly notify the Companies at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Companies (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph (e), a Non-U.S. Purchaser shall not be
required to deliver any form pursuant to this paragraph that such Non-U.S.
Purchaser is not legally able to deliver.
(f) The agreements in the preceding paragraphs (b), (c), (d), (e) and this
paragraph (f) shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder or thereunder or under any
other Related Agreement.

 

22



--------------------------------------------------------------------------------



 



As used in this Section 6.7, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
“Excluded Taxes” means, with respect to any Creditor Party, taxes imposed on or
measured by its overall net income and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Creditor Party is incorporated or organized or by
the jurisdiction (or any political subdivision thereof) in which the principal
place of management or applicable lending office of such Creditor Party is
located.
“Non-Excluded Taxes” means all Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Related Agreement.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto.
6.8 Insurance. (i) Such Company shall bear the full risk of loss from any loss
of any nature whatsoever with respect to the Collateral (as defined in each of
the Master Security Agreement, the Stock Pledge Agreement and each other
security agreement entered into by such Company and/or any of its Subsidiaries
for the benefit of the Creditor Parties) and such Company and each of its
Subsidiaries will, jointly and severally, bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the Agent,
for the ratable benefit of the Creditor Parties, as security for the Obligations
(as defined in the Master Security Agreement). Furthermore, such Company will
insure or cause the Collateral to be insured against loss or damage by fire,
flood, sprinkler leakage, theft, burglary, pilferage, loss in transit and other
risks customarily insured against by companies in similar business similarly
situated as such Company and its Subsidiaries including but not limited to
workers compensation, public and product liability and business interruption,
and such other hazards in amounts and under insurance policies and bonds by
insurers consistent with current practice and reasonably acceptable to the
Agent. All premiums thereon shall be paid by such Company, the policies shall be
delivered to the Agent if requested by the Agent and each such policy shall be
endorsed in the Agent’s name as an additional insured and lender loss payee,
with an appropriate loss payable endorsement by each Company in form and
substance satisfactory to the Agent. If either Company or any of its
Subsidiaries fails to obtain the insurance and in such amounts of coverage as
otherwise required pursuant to this Section 6.8, the Agent may procure such
insurance and the cost thereof shall be promptly reimbursed by the Companies and
shall constitute Obligations.

 

23



--------------------------------------------------------------------------------



 



(ii) Neither Company’s insurance coverage shall be impaired or invalidated by
any act or neglect of either Company or any of their Subsidiaries and the
insurer will provide the Agent with no less than thirty (30) days notice prior
of cancellation;
(iii) The Agent, in connection with its status as a lender loss payee, will be
assigned at all times to a first lien position until such time as all the
Obligations have been indefeasibly satisfied in full.
6.9 Intellectual Property. Each of the Company and its Subsidiaries shall
maintain in full force and effect its existence, rights and franchises and all
licenses and other rights to Intellectual Property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business,
(a) Such Company and each of its Subsidiaries shall maintain in full force and
effect its existence, rights and franchises and all licenses and other rights to
own or use Intellectual Property including registrations and applications
therefore, that are necessary to the conduct of its business, as now conducted
or as presently proposed to be conducted, and shall not do any act or omit to do
any act whereby any of such Intellectual Property may lapse, or become
abandoned, dedicated to the public, or unenforceable, or the Lien therein in
favor of the Agent, for the ratable benefit of the Creditor Parties, would be
adversely affected,
(b) Such Company shall report to the Agent (i) the filing by such Company or any
of its Subsidiaries of any application to register a copyright no later than ten
(10) days after such filing occurs (ii) the filing of any application to
register any other Intellectual Property with any Intellectual Property registry
in the United States or Canada, and the issuance thereof, no later than thirty
(30) days after such filing or issuance occurs and, in each case, shall,
simultaneously with such report, deliver to the Agent fully-executed documents
required to acknowledge, confirm, register, record or perfect the Lien in such
Intellectual Property. In addition, each Company and its Subsidiaries hereby
authorize the Agent to modify this Agreement by amending Schedule 4.10 to
include any registrations or applications for Intellectual Property
inadvertently omitted from such Schedule or are filed, registered, or acquired
by either Company or any of their Subsidiaries after the date hereof and agree
to cooperate with the Agent in effecting any such amendment to include such new
items of Intellectual Property included in the Collateral.
(c) Such Company shall, and shall cause each of its Subsidiaries to, promptly
upon the reasonable request of the Agent, execute and deliver to the Agent any
document or instrument required to acknowledge, confirm, register, record, or
perfect the Lien of the Agent in any part of the Intellectual Property owned by
such Company and/or its Subsidiaries.
(d) Except with the prior written consent of the Agent, neither Company shall,
and neither Company shall allow any of its Subsidiaries to, sell, assign,
transfer, license, grant any option, or create or suffer to exist any Lien upon
or with respect to Intellectual Property, except for the Permitted Encumbrances;
provided however that, by way of clarifying example and not by way of
limitation, the term “Permitted Encumbrances” expressly includes licenses that
the Company or any of its Subsidiaries grant in the ordinary course of business
to customers and others under Intellectual Property rights controlled by the
Company (or any of its Subsidiaries) (collectively, “Ordinary Outbound
Licenses”), and nothing in this Section 6.9(d) shall prevent either Company or
its Subsidiaries from granting Ordinary Outbound Licenses.

 

24



--------------------------------------------------------------------------------



 



6.10 Properties. Such Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear, tear,
casualty and obsolescence excepted; and such Company and each of its
Subsidiaries will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
6.11 Confidentiality. Neither Company will, and neither Company will permit any
of its Subsidiaries to, disclose, and will not include in any public
announcement, the name of any Creditor Party, unless expressly agreed to by such
Creditor Party or unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, (i) each Company may disclose any Creditor
Party’s identity and the terms of this Agreement and the Related Agreements to
its current and prospective debt and equity financing sources, and (ii) each
Company (and each employee, representative, or other agent of such Company) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Agreement and the Related Agreements and the
agreements referred to therein; provided, however, that neither Company (and no
employee, representative or other agent of such Company) shall disclose pursuant
to this clause (ii) any other information that is not relevant to understanding
the tax treatment or tax structure of such transactions (including the identity
of any party or any information that could lead another to determine the
identity of any party); and, provided, further, that neither Company will, and
neither Company will permit any of its Subsidiaries to, disclose any information
to the extent that such disclosure could reasonably be expected to result in a
violation of any U.S. federal or state securities law or similar law of another
jurisdiction. Each Creditor Party shall be permitted to discuss, distribute or
otherwise transfer any non-public information of either Company and their
Subsidiaries in such Creditor Party’s possession now or in the future to
potential or actual (i) direct or indirect investors in such Creditor Party and
(ii) third party assignees or transferees of all or a portion of the obligations
of either Company and/or any of their Subsidiaries hereunder and under the
Related Agreements.
6.12 Required Approvals. (I) Neither Company, without the prior written consent
of the Agent, shall, and no Company shall permit any of its Subsidiaries to:
(a) (i) directly or indirectly declare or pay any dividends, other than
dividends paid to either Company, (ii) issue any preferred stock that is
mandatorily redeemable prior to the one year anniversary of the Maturity Date
(as defined in each Note) or (iii) redeem any of its preferred stock or other
equity interests;

 

25



--------------------------------------------------------------------------------



 



(b) liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall either Company or any of their Subsidiaries dissolve,
liquidate or merge with any other person or entity without the prior written
consent of the Agent, which consent shall not be unreasonably withheld);
(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict either Company’s or any of their Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;
(d) materially alter or change the scope of the business of either Company and
its Subsidiaries taken as a whole; or
(e) (i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) of the fair market value of any Company’s and its
Subsidiaries’ assets)) whether secured or unsecured other than (A) any Company’s
indebtedness owed to each Purchaser; (B) indebtedness set forth on
Schedule 6.12(e) attached hereto and made a part hereof and any extensions,
refinancings or replacements thereof on terms no less favorable to the
Purchasers than the indebtedness being extended, refinanced or replaced,
(C) intercompany indebtedness owing from one Company to the other Company;
provided, that: (1) each Company shall record all intercompany transactions on
its books and records in a manner reasonably satisfactory to Agent; (2) the
obligations of each Company under any such Intercompany Notes shall be
subordinated to the Obligations of such Company hereunder in a manner reasonably
satisfactory to Agent; (3) at the time any such intercompany loan or advance is
made by any Company to any other Company and after giving effect thereto, each
such Company shall be Solvent; and (4) no Event of Default would occur after
giving effect to any such proposed intercompany loan; (D) any indebtedness
incurred in connection with the purchase of assets (other than equipment) in the
ordinary course of business, or any refinancings or replacements thereof on
terms no less favorable to the Purchasers than the indebtedness being refinanced
or replaced, so long as any lien relating thereto shall only encumber the fixed
assets so purchased and no other assets of either Company or any of their
Subsidiaries and (E) indebtedness expressly subordinated to the Obligations (as
defined in the Master Security Agreement) incurred by either Company that,
individually or in the aggregate, does not exceed $250,000 in principal or face
amount and is reasonably acceptable to Purchaser; (ii) cancel any indebtedness
owing to it in excess of $100,000 in the aggregate during any twelve (12) month
period; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other person or
entity, except the endorsement of negotiable instruments by either Company or
any Subsidiary thereof for deposit or collection or similar transactions in the
ordinary course of business or guarantees of indebtedness otherwise permitted to
be outstanding pursuant to this clause (e); (iv) make any payment or
distribution in respect of any subordinated indebtedness of either Company or
its Subsidiaries in violation of any subordination or other agreement made in
favor of any Creditor Party; and (v) make any optional payment or prepayment on
or redemption (including, without limitation, by making payments to a sinking
fund or analogous fund) or repurchase of any indebtedness for borrowed money
other than indebtedness pursuant to this Agreement; and

 

26



--------------------------------------------------------------------------------



 



(II) Neither Company, without the prior written consent of the Agent, shall, nor
shall either Company permit any of its Subsidiaries to, create or acquire any
Subsidiary after the date hereof unless (i) such Subsidiary is a wholly-owned
Subsidiary of either Company and (ii) such Subsidiary becomes a party to (A) the
Master Security Agreement, the Stock Pledge Agreement and the IP Security
Agreement (either by executing a counterpart thereof or an assumption or joinder
agreement in respect thereof); (B) a guaranty in favor of the Purchasers in form
and substance satisfactory to the Agent and (c) to the extent required by the
Agent, satisfies each condition of this Agreement and the Related Agreements as
if such Subsidiary were a Subsidiary on the Closing Date.
6.13 Reissuance of Securities. CHIP agrees to reissue certificates representing
the Securities without the legends set forth in Section 5.8 above at such time
as:
(a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
(b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
CHIP agrees to cooperate with the Purchasers in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided CHIP and its counsel receive reasonably requested
representations from the applicable Purchasers and broker, if any.
6.14 Opinion. On the Closing Date, the Companies will deliver to the Creditor
Parties an opinion reasonably acceptable to the Agent from the Companies’
external legal counsel.
6.15 Margin Stock. Neither Company will permit any of the proceeds of the Notes
or the Closing Shares to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.
6.16 FIRPTA. Neither Company, nor any of their Subsidiaries, is a “United States
real property holding corporation” as such term is defined in Section 897(c)(2)
of the Code and Treasury Regulation Section 1.897-2 promulgated thereunder and
neither Company nor any of their Subsidiaries shall at any time take any action
or otherwise acquire any interest in any asset or property to the extent the
effect of which shall cause such Company and/or such Subsidiary, as the case may
be, to be a “United States real property holding corporation” as such term is
defined in Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder.

 

27



--------------------------------------------------------------------------------



 



6.17 Intentionally Omitted.
6.18 Investor Relations/Public Relations. CHIP hereby agrees to incorporate into
its annual budget an amount of funds necessary to maintain a comprehensive
investor relations and public relations program (an “IR/PR Program”), which
IR/PR Program shall incorporate elements customarily utilized by companies of
similar size and in a similar industry as CHIP and its Subsidiaries.
6.19 Intentionally Omitted.
7. Covenants of the Purchasers. Each Purchaser covenants and agrees with the
Companies as follows:
7.1 Confidentiality. No Purchaser will disclose, nor will it include in any
public announcement, the name of either Company, unless expressly agreed to by
such Company or unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
7.2 Non-Public Information. No Purchaser nor its officers, directors, employees,
affiliates, agents, stockholders and control persons, will effect any sales in
the shares of the Common Stock while in possession of material, non-public
information regarding CHIP if such sales would violate applicable securities
law.
7.3 Limitation on Acquisition of Common Stock of CHIP. Notwithstanding anything
to the contrary contained in this Agreement, any Related Agreement or any
document, instrument or agreement entered into in connection with any other
transactions entered into by a Purchaser and either Company (and/or Subsidiaries
or Affiliates of either Company), such Purchaser (and/or Subsidiaries or
Affiliates of such Purchaser) shall not acquire stock in CHIP (including,
without limitation, pursuant to a contract to purchase, by exercising an option
or warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in CHIP, or otherwise, and such contracts,
options, warrants, conversion or other rights shall not be enforceable or
exercisable) to the extent such stock acquisition would cause any interest
(including any original issue discount) payable by either Company to a Non-U.S.
Purchaser not to qualify as “portfolio interest” within the meaning of
Section 871(h)(2) or Section 881(c)(2) of the Code, by reason of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, as applicable, taking
into account the constructive ownership rules under Section 871(h)(3)(C) of the
Code (the “Stock Acquisition Limitation”). In addition to any other remedies, if
any, available to either Company, if a Purchaser exceeds the Stock Acquisition
Limitation, the provisions of Section 6.7(b) shall not apply to payments made to
such Purchaser to the extent any additional amounts to be paid thereunder are
directly attributable to the applicable Purchaser exceeding the Stock
Acquisition Limitation. The Stock Acquisition Limitation shall automatically
become null and void with respect to a Purchaser, without any notice to the
Company, on and after the first date upon which such Lender and each of its
Affiliates which qualify as a Non-U.S. Purchaser no longer owns any indebtedness
(including, without limitation, principal, interest, fees and charges) of the
Company.

 

28



--------------------------------------------------------------------------------



 



8. Covenants of the Companies and the Purchasers Regarding Indemnification.
8.1 Company Indemnification. Each Company agrees to indemnify, hold harmless,
reimburse and defend, on a joint and several basis, each Creditor Party, each of
such Creditor Party’s officers, directors, agents, affiliates, control persons,
and principal stockholders, against all claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon such Creditor Party which result, arise out of or
are based upon: (i) any misrepresentation by either Company or any of its
Subsidiaries or breach of any warranty by either Company or any of its
Subsidiaries in this Agreement, any other Related Agreement or in any exhibits
or schedules attached hereto or thereto; or (ii) any breach or default in
performance by either Company or any of its Subsidiaries of any covenant or
undertaking to be performed by such Company or any of its Subsidiaries
hereunder, under any other Related Agreement or any other agreement entered into
by such Company and/or any of its Subsidiaries and such Creditor Party relating
hereto or thereto.
8.2 Purchaser Indemnification. Each Purchaser Party agrees to indemnify, hold
harmless, reimburse and defend each Company and each of such Company’s officers,
directors, agents, affiliates, control persons and principal stockholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon such Company which result, arise out of or are based upon: (i) any
misrepresentation by such Purchaser or breach of any warranty by such Purchaser
in this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by such Purchaser of any
covenant or undertaking to be performed by such Purchaser hereunder, under any
other Related Agreement, or any other agreement entered into by such Company and
such Purchaser relating hereto or thereto.
9. Intentionally Omitted.
10. Registration Rights.
10.1 Registration Rights. In the event that a Purchaser or any assignee of a
Purchaser attempts to sell any of the Closing Shares after the date which is six
(6) months from the date such Closing Shares were issued to the Purchaser and is
unable, for any reason, to do so pursuant to an exemption to registration under
Rule 144, the Company shall, upon demand of the Purchaser or any assignee of the
Closing Shares, file a registration statement within twenty-one (21) days of
such demand covering such Closing Shares and use its best efforts to have such
registration statement become effective within ninety (90) days of its filing
(the “90 Day Period”) and enter into a registration rights agreement in favor of
the Purchaser and any and all assignees of the Closing Shares in form and
substance satisfactory to the Purchaser and such assignees. The Company’s
obligations under this Section 10.1 shall (i) no longer be required if Purchaser
or any assignee thereof is able to sell the Closing Shares pursuant to an
exemption to registration under Rule 144 prior to the expiration of the 90 Day
Period and (ii) terminate one year following the issuance of the Closing Shares
so long as the Purchaser or such assignee of the Purchaser is, at such date of
determination, Rule 144 eligible without any volume restriction. The failure of
the Company to cause the registration statement to become effective and to
remain effective as provided herein shall not convey to any Purchaser or any
assignee of the Closing Shares any rights to the recovery of monetary and or
liquidated damages.

 

29



--------------------------------------------------------------------------------



 



10.2 Offering Restrictions. Except for stock or stock options granted to
employees, directors or consultants of either Company and its Subsidiaries
(these exceptions hereinafter referred to as the “Excepted Issuances”), neither
the Company nor any of their Subsidiaries will, prior to the repayment in full
of the Notes, (x) enter into any equity line of credit agreement or similar
agreement or (y) issue, or enter into any agreement to issue, any securities
with a variable/floating conversion and/or pricing feature which are or could be
(by conversion or registration) (commonly known as “floorless convertible
instruments”) free-trading securities (i.e. common stock subject to a
registration statement).
11. Miscellaneous.
11.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SUCH COMPANY,
ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
EACH CREDITOR PARTY AND EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR
ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY
AGREEMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY
CREDITOR PARTY. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH COMPANY AT
THE ADDRESS SET FORTH IN SECTION 11.8 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON SUCH COMPANY’S ACTUAL RECEIPT THEREOF.

 

30



--------------------------------------------------------------------------------



 



(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY
AND/OR EITHER COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
11.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.
11.3 Survival, Etc.. Notwithstanding anything herein to the contrary, the
representations, warranties, covenants and agreements made herein shall survive
any investigation made by any Creditor Party and the Closing of the transactions
contemplated hereby to the extent provided therein but shall terminate upon
termination of this Agreement and be without further force or effect upon
payment of the Obligations (as defined in the Master Security Agreement). All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of either Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by such Company hereunder solely as of the date
of such certificate or instrument. All indemnities set forth herein shall
survive the execution, delivery and termination of this Agreement and the Note
and the making and repayment of the Obligations for a period of twelve
(12) months following the repayment of the Obligations; provided, however, that
upon payment of the Obligations in full as a result of the sale of the
Collateral (as defined in the Master Security Agreement), MARK shall be released
from any indemnity obligations that survive payment of the Obligations (nothing
contained in the foregoing proviso shall be deemed to be a consent to any such
sale). All representations and warranties of the Companies set forth herein, to
the extent not specifically made as of a specific date, shall be deemed made as
of the date hereof.

 

31



--------------------------------------------------------------------------------



 



11.4 Successors.
(a) Except as otherwise expressly provided herein, the provisions hereof shall
inure to the benefit of, and be binding upon, the successors, heirs, executors
and administrators of the parties hereto and shall inure to the benefit of and
be enforceable by each person or entity which shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by any Purchaser pursuant to Rule 144 or an effective registration
statement. Upon notice to the Companies, each Purchaser may assign any or all of
the Obligations to any Person and, subject to acceptance and recordation thereof
by the Agent pursuant to Section 11.4(b) and receipt by the Agent of a copy of
the agreement or instrument pursuant to which such assignment is made (each such
agreement or instrument, an “Assignment Agreement”), any such assignee shall
succeed to all of such Purchaser’s rights with respect thereto; provided that no
Purchaser shall be permitted to assign its rights hereunder or under any Related
Agreement to a direct competitor of either Company unless an Event of Default
(as defined in each Note) has occurred and is continuing. Notwithstanding the
foregoing, no notice to any Company shall be required in the event that such
assignment is to a party that is an affiliate or under common control with a
Purchaser. Upon such assignment, such Purchaser shall be released from all
responsibility for the Collateral (as defined in the Master Security Agreement,
the Stock Pledge Agreement and each other security agreement, mortgage, cash
collateral deposit letter, pledge and other agreements which are executed by
either Company or any of its Subsidiaries in favor of any Creditor Party) to the
extent same is assigned to any transferee. Each Purchaser may from time to time
sell or otherwise grant participations in any of the Obligations (as defined in
the Master Security Agreement) and the holder of any such participation shall,
subject to the terms of any agreement between such Purchaser and such holder, be
entitled to the same benefits as such Purchaser with respect to any security for
the Obligations (as defined in the Master Security Agreement) in which such
holder is a participant. Each Company agrees that each such holder may exercise
any and all rights of banker’s lien, set-off and counterclaim with respect to
its participation in the Obligations (as defined in the Master Security
Agreement) as fully as though such Company were directly indebted to such holder
in the amount of such participation. Neither Company may assign any of its
rights or obligations hereunder without the prior written consent of the Agent.
All of the terms, conditions, promises, covenants, provisions and warranties of
this Agreement shall inure to the benefit of each of the undersigned, and shall
bind the representatives, successors and permitted assigns of each Company.
(b) The Agent shall maintain, or cause to be maintained, for this purpose only
as agent of the Companies, (i) a copy of each Assignment Agreement delivered to
it and (ii) a book entry system, within the meaning of U.S. Treasury
Regulation Sections 15f.103-1(c) and 1.871-14(c) (the “Register”), in which it
will register the name and address of each Purchaser and the name and address of
each assignee of each Purchaser under this Agreement, and the principal amount
of, and stated interest on, the Notes owing to each such Purchaser and assignee
pursuant to the terms hereof and each Assignment Agreement. The right, title and
interest of the Purchasers and their assignees in and to such Notes shall be
transferable only upon notation of such transfer in the Register, and no
assignment thereof shall be effective until recorded therein. Each Company and
each Creditor Party shall treat each Person whose name is recorded in the
Register as a Purchaser pursuant to the terms hereof as a Purchaser and owner of
an interest in the Obligations hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary or any notation of ownership or other
writing or any Note. The Register shall be available for inspection by the
Companies or any Purchaser, at any reasonable time and from time to time, upon
reasonable prior notice.

 

32



--------------------------------------------------------------------------------



 



11.5 Entire Agreement; Maximum Interest. This Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Companies to the
Purchasers and thus refunded to the Companies. Interest and payments shall be
computed on the basis of actual days elapsed in a year of 360 days. Each rate of
interest in this Agreement expressed as an annual rate of interest for the
purposes of the Interest Act (Canada), shall be such rate multiplied by 365 (or,
where the period for which the interest is being calculated includes
February 29th, 366) and divided by 360.
11.6 Amendment and Waiver.
(a) This Agreement may be amended or modified only upon the written consent of
the Companies and the Agent.
(b) The obligations of the Companies and the rights of the Creditor Parties
under this Agreement may be waived only with the written consent of the Agent.
(c) The obligations of the Creditor Parties and the rights of the Companies
under this Agreement may be waived only with the written consent of the
Companies.
11.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

33



--------------------------------------------------------------------------------



 



11.8 Notices. All notices required or permitted hereunder, under the Master
Security Agreement, the Stock Pledge Agreement or the IP Security Agreement
shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified;
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
All communications shall be sent as follows:

     
If to either Company, to:
  c/o Verichip Corporation
 
  1690 South Congress Avenue, Suite 200
 
  Delray Beach, FL 33445
 
  Attention: William Caragol
 
  Facsimile No.: 561-805-8001
 
   
with a copy to:
  Holland & Knight LLP
 
  One East Broward Boulevard, Suite 1300
 
  Fort Lauderdale, FL 33301
 
  Attention: Tammy Knight, Esq.
 
  Facsimile: 954-463-2030
 
   
If to the Agent, to:
  LV Administrative Services, Inc.
 
  c/o Laurus Capital Management, LLC
 
  335 Madison Avenue, 10th Floor
 
  New York, NY 10017
 
  Facsimile No.: 212-581-5037
 
   
with a copy to:
  Loeb & Loeb, LLP
 
  345 Park Avenue
 
  New York, NY 10154
 
  Attention: Scott J. Giordano, Esq.
 
  Facsimile No.: 212-407-4990
 
   
If to a Purchaser:
  To the address indicated under its signature on
the signature pages hereto

or at such other address as either Company or the applicable Creditor Party may
designate by written notice to the other parties hereto given in accordance
herewith.
11.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

 

34



--------------------------------------------------------------------------------



 



11.10 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
11.11 Signatures; Counterparts. This Agreement may be executed by facsimile or
electronic signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
11.12 Broker’s Fees. Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.
11.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.
11.14 Joint and Several Obligations.
(a) All obligations and liabilities of each Company to each Creditor Party (the
“Obligations”) shall be joint and several, and such obligations and liabilities
on the part of the Companies shall in no way be affected by any extensions,
renewals and forbearance granted by the Creditor Parties to any Company, failure
of the Creditor Parties to give either Company any notice, any failure of the
Creditor Parties to pursue to preserve its rights against either Company, the
release by the Agent of any collateral now or thereafter acquired from either
Company, and such agreement by either Company to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by any
Creditor Party to either Company or any collateral for such Obligations or the
lack thereof.
(b) Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other person or
entity directly or contingently liable for the Obligations, or against or with
respect to any other’s property (including, without limitation, any property
which is collateral for the Obligations), arising from the existence or
performance of this Agreement, until all Obligations have been indefeasibly paid
in full and this Agreement has been irrevocably terminated.

 

35



--------------------------------------------------------------------------------



 



(c) Each Company represents and warrants to each Creditor Party that (i) such
Companies have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of the Companies are closely related to, and
substantially benefit, the business and corporate activities of the Companies,
(iii) the financial and other operations of the Companies are performed on a
combined basis as if the Companies constituted a consolidated corporate group
and (iv) the Companies will receive a substantial economic benefit from entering
into this Agreement and will receive a substantial economic benefit from all
amounts advanced by any Purchaser to either Company in connection with the
transactions contemplated hereby, in each case, whether or not such amount is
used directly by such Company.
11.15 Agency. Each Purchaser has pursuant to an Administrative and Collateral
Agency Agreement designated and appointed the Agent as the administrative and
collateral agent of such Purchaser under this Agreement and the Related
Agreements.
11.16 Judgment Currency. If, for the purpose of obtaining or enforcing judgment
against either Company in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
section referred to as the “Judgment Currency”) an amount due under this
Agreement in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
business day immediately preceding (a) the date of actual payment of the amount
due, in the case of any proceeding in the courts of New York or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or (b) the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this section being hereinafter in
this section referred to as the “Judgment Conversion Date”). If, in the case of
any proceeding in the court of any jurisdiction referred to in the preceding
paragraph, there is a change in the rate of exchange prevailing between the
Judgment Conversion Date and the date of actual receipt of the amount due in
immediately available funds, the Companies shall pay, on a joint and several
basis, such additional amount (if any, but in any event not a lesser amount) as
may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from the Companies under this section shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Agreement.
11.17 Tool Hound Product Line. Mark shall be permitted to sell its “Tool Hound”
product line and assets reasonably related thereto, provided, however, in the
event net proceeds therefrom exceed $150,000, all such net proceeds shall be
applied to the Obligations.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

                  COMPANIES:       PURCHASER:
 
                VERICHIP CORPORATION       VALENS OFFSHORE SPV II, CORP.
 
               
By:
  /s/ William J. Caragol       By:   Valens Capital Management, LLC,
 
               
 
  Name: William J. Caragol       its investment manager
 
  Title: President and Chief Financial Officer            
 
               
 
          By:   /s/ Scott Bluestein
 
               
 
              Name: Scott Bluestein
 
              Title: Authorized Signatory
 
                XMARK CORPORATION            
 
               
By:
  /s/ William J. Caragol            
 
               
 
  Name: William J. Caragol            
 
  Title: Chief Financial Officer and Secretary            
 
                AGENT:            
 
                LV ADMINISTRATIVE SERVICES, INC., as Agent            
 
               
By:
  /s/ Scott Bluestein            
 
               
 
  Name: Scott Bluestein            
 
  Title: Authorized signatory            

signature page to
securities purchase agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Purchaser Commitments

          Purchaser:   Total Notes Purchased:  
 
       
Valens Offshore SPV II, Corp.
  $ 8,000,000  
 
     

 





--------------------------------------------------------------------------------



 



Schedule 2
Closing Shares

          Purchaser:   Closing shares:  
 
       
Valens Offshore SPV II, Corp.
    120,000  
 
     

 

39